Citation Nr: 1442480	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right hip degenerative arthritis.

2.  Entitlement to a compensable rating for lipoma of the right hip.

3.  Entitlement to increased ratings for mitral regurgitation and right bundle branch block, currently assigned a noncompensable rating prior to March 13, 2014, and a 10 percent rating from that date.

4.  Entitlement to a compensable rating for status post fracture of the right wrist.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a dental disability.

7.  Entitlement to service connection for a right calf disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1995 to May 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem RO.  An interim April 2014 rating decision granted an increased rating of 10 percent for mitral regurgitation and right bundle branch block, effective March 13, 2014.  This resulted in the "stage" rating listed above, although the Veteran is assumed to be seeking higher ratings for all periods under consideration.  

The Veteran's claims were processed using the Virtual VA electronic file system, with additional records contained in the Veterans Benefits Management System.  The Board has reviewed the documents in both these systems when adjudicating these claims.  In addition, although the claim was adjudicated by the RO in Winston-Salem, the Veteran resided in New Jersey throughout the appeal and retains the New Jersey Department of Military and Veterans' Affairs as his representative.  Although cognizant that his representative did not provide argument in support of this appeal, the RO has consistently sent a copy of the adjudications of this appeal, to include the most recent supplemental statement of the case (SSOC), to the representative.

Under these circumstances, the representative has had a meaningful chance to respond in relation to this appeal, and has previously participated in this appeal by actions, to include submission of the Veteran's substantive appeal (VA Form 9) and statement on the Notice of Disagreement.  Under these circumstances, the Board can proceed without seeking additional argument from the representative without prejudice to the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's right hip degenerative arthritis is not shown to have been manifested by extension limited to 5 degrees, flexion limited to 45 degrees, inability to toe-out the right leg more than 15 degrees, or limitation of adduction of the thigh resulting in inability to cross the legs; the preponderance of the evidence weighs against a finding that this disability is manifested by painful motion or functional impairment.

2.  The Veteran's lipoma of the right hip is not shown to have been manifested by disfigurement of the head, face, or neck; scars; or impairment of function.

3.  Prior to March 13, 2014, the Veteran was able to exert to a level of greater than 10 METs prior to such exertion resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there continuous medication or a pacemaker required.

4.  From March 13, 2014, the Veteran's mitral regurgitation and right bundle branch block is not shown to have been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was also no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

5.  The Veteran's status post fracture of the right wrist is not shown to have been manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm; the preponderance of the evidence weighs against a finding that this disability is manifested by painful motion or functional impairment.

6.  The preponderance of the evidence weighs against the Veteran having a current bilateral pes planus disability.

7.  The Veteran is not shown to have a compensable dental disability for service connection purposes.

8.  The preponderance of the evidence weighs against the Veteran having a current right calf disability.

9.  The preponderance of the evidence weighs against the Veteran having a current left knee disability.

10.  The preponderance of the evidence weighs against the Veteran having a current right shoulder disability.


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's right hip degenerative arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5024, 5250-5255 (2013).

2.  A compensable rating for the Veteran's lipoma of the right hip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Codes 7801-7805, 7819 (2013).

3.  Ratings for the Veteran's mitral regurgitation and right bundle branch block in excess of 0 percent prior to March 13, 2014 and/or in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Code 7015 (2013).

4.  A compensable rating for the Veteran's status post fracture of the right wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Code 5215 (2013).

5.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2013).

7.  Service connection for a right calf disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

8.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

9.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was issued prior to the initial adjudication, and thus was timely issued.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2009 and March 2014, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities in appellate status and provide the necessary information to adjudicate these claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Right hip degenerative arthritis

The Veteran's right hip disability is rated as tenosynovitis under Code 5024.  The Board will also address other applicable Codes for rating hip disabilities.

Under Code 5024, disabilities are rated based on limitation of motion of the affected body part as arthritis.  Under Code 5251, a 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  Under Code 5252, a 10 percent rating is warranted for flexion of the thigh limited to 45 degrees, a 20 percent rating is warranted for flexion of the thigh limited to 30 degrees, a 30 percent rating is warranted for flexion of the thigh limited to 20 degrees, and a 40 percent rating is warranted for flexion of the thigh limited to 10 degrees.

Under Code 5253, a 10 percent rating is warranted for limitation of rotation of the thigh with inability to toe-out the affected leg more than 15 degrees.  A 10 percent rating is also warranted for limitation of adduction of the thigh resulting in inability to cross the legs.  A 20 percent rating is warranted for limitation of abduction of the thigh resulting in motion lost beyond 10 degrees.

The Veteran's STRs reflect that on 2006 post-deployment health assessment, he reported that he developed swollen, stiff or painful joints during deployment.

On April 2009 VA pre-discharge examination, the Veteran was noted to have injured his hip with a parachute malfunction during a hard landing in service.  He reported pain in the hip occurring four times per day and lasting for approximately 15 minutes each time.  The pain was described as aching, sticking, cramping, and popping, at a severity of 5/10.  He could function without medication during the times of pain.  He experienced locking of the hip but no heat, redness, giving way, lack of endurance, fatigability or dislocation.  He was not being treated for the condition.  

On physical examination of the right hip, there were no signs of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  There was no subluxation.  Flexion was to 125 degrees, extension was to 30 degrees, adduction was to 25 degrees, abduction was to 45 degrees, external rotation was to 60 degrees, and internal rotation was to 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray results showed mild osteoarthritis of the right hip.  The diagnoses included degenerative arthritis of the right hip joint as shown by X-ray.

Based on these findings, the June 2009 rating decision on appeal granted service connection for right hip degenerative arthritis at a noncompensable rating, effective the date after the Veteran's separation from service.

On July 2013 treatment, the Veteran had full range of active and passive motion of the musculoskeletal system.  His spine and extremities were in good alignment, and there was no swelling, heat, or erythema of the joints noted. 

On March 2014 VA examination, the Veteran was noted to have landed hard after a jump in service; there was no fracture or physical therapy needed.  The diagnosis at the time was a right hip contusion.  The Veteran reported occasional discomfort and pain in the groin.  He denied any flare-ups of hip symptoms.  On range of motion testing of the right hip, flexion was normal (to 125 degrees or greater) with no objective evidence of painful motion.  Extension was to greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  On repetitive use testing, each range of motion was the same; there was no additional limitation in the ranges of motion.  There was no functional loss or impairment to the right hip or thigh.  There was no localized tenderness or pain to palpation of the joint or soft tissue of the right hip.  Muscle strength testing was normal.  There was no ankylosis of the hip.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  There was no history of hip surgery.  The Veteran did not use any assistive device for locomotion.  The examiner opined that the Veteran's hip disability does not impact his ability to work.  The examiner opined that when there is a flare-up and there is repetitive motion or frequent use, there is no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance, with regard to the right hip.  

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  Notably, in a May 2010 VA psychiatric examination, the examiner detailed the Veteran's complained of organic disability; although the Veteran reported ankle pain, he did not assert that he had hip pain at that time.

The Board notes that Codes 5250, 5254, and 5255 are not applicable to this claim, as there is no evidence of ankylosis of the Veteran's right hip, flail joint of the hip, or malunion or nonunion impairment of the femur.

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's right hip degenerative arthritis produced extension limited to 5 degrees, flexion limited to 45 degrees, inability to toe-out the right leg more than 15 degrees, or limitation of adduction of the thigh resulting in inability to cross the legs, so as to meet, or approximate, the criteria for a compensable rating.  Although the Board has considered whether a compensable rating is nevertheless warranted considering the Veteran's arthritis and the provisions of 38 C.F.R. § 4.59.  Here, although the Veteran has reported hip pain, and this contention was reiterated by his representative, the VA medical records, to include examinations, document range of motion beyond that which is compensable without objective evidence of pain.  This same medical evidence indicates that this disability does not cause functional impairment.  Under these circumstances, the Board finds that the criteria for a compensable rating is not warranted.  

In the above determination, the Board has also considered that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  As indicated above, here, the preponderance of the evidence indicates that this disability does not cause functional impairment or painful motion.  As such, a compensable rating is not warranted, although the Board has fully considered the above cited provisions.  Consequently, although the Board has resolved all reasonable doubt in the Veteran's favor, a compensable rating for right hip degenerative arthritis is not warranted at any time.  

Lipoma of the right hip 

The Veteran's lipoma of the right hip is rated under Code 7819, benign skin neoplasms, which are rated as disfigurement of the head, face, or neck; scars; or impairment of function under Codes 7801-7805.  

On April 2009 VA pre-discharge examination, a 9 centimeter x 9 centimeter soft mass was palpated on the Veteran's right hip.  The mass was round, nontender, depressed, had no adherence, and had no effect on function.  The diagnoses included lipoma of the right hip.

On March 2014 VA skin diseases examination, the Veteran was noted to have a lipoma of the right hip, diagnosed in service.  He had no complaints related to the lipoma.  There were no systemic manifestations due to skin disease.  The lipoma was noted to be benign, and treatment consisted of watchful waiting.  He had no residual conditions or complications due to the lipoma or its treatment.  On physical examination, the lipoma was about 2 centimeters in diameter, freely mobile, and nontender.  It was located at the right lateral hip.  It had no functional impact on the Veteran's ability to work.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's right hip lipoma produced any disfigurement of the head, face, or neck, scars, or impairment of function of the hip, so as to meet, or approximate, the criteria for a compensable rating.  As the lipoma is located on the hip, the criteria related to disfigurement of the head, face, or neck are not applicable.  There are no scars related to the lipoma, as there has been no surgical treatment or removal.  In short, the evidence does not indicate that there are any symptoms of this disability that cause functional impairment or are otherwise ratable under the rating criteria.  As noted on March 2014 VA examination, the lipoma causes no impairment of function.  Consequently, although the Board has resolved all reasonable doubt in the Veteran's favor, a compensable rating for right hip degenerative arthritis is not warranted at any time.  

Mitral regurgitation and right bundle branch block

The Veteran's cardiac disability is rated under the Schedule of Ratings for the cardiovascular system.  Under Code 7015, located in 38 C.F.R. § 4.104, a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  If the criteria for a 10 percent rating are not met, a noncompensable rating is warranted.  See 38 C.F.R. § 4.31

On April 2009 VA pre-discharge examination, the Veteran's heart condition was noted to have existed since 2003.  He denied experiencing any angina, shortness of breath, fatigue, dizziness, or syncope attacks.  He reported no congestive heart failure and no history of rheumatic heart disease.  He had no history of heart attacks and he had not had any surgery for this condition.  He was not receiving any cardiac treatment.

On physical examination, the heart showed normal S1 and S2 rhythms; no S3; S4 regular rate and rhythm.  There were no heaves, thrills, murmurs, or gallops.  A chest X-ray was normal.  A baseline EKG showed normal sinus rhythm with incomplete right bundle branch block.  The conclusions included excellent exercise tolerance as the Veteran exercised for a workload of 13 METs, achieving a peak heart rate of 159, which is 85 percent max predicted for his age; no ectopy; no additional EKG changes; and the test was terminated due to shortness of breath and fatigue.  The diagnoses included mitral regurgitation and right bundle branch block.

Based on these findings, the June 2009 rating decision on appeal granted service connection for mitral regurgitation and right bundle branch block at a noncompensable rating, effective from the date after the Veteran's separation from service.

On July 2013 treatment, the Veteran reported that he had a heart murmur.  He denied any chest pain, pressure or tightness, palpitations, dyspnea, orthopnea, or paroxysmal nocturnal dyspnea.  On physical examination, there was no audible murmur.  There were no heaves, lifts, or thrills; S1 and S2 were heard without splitting, and the heart had regular rhythm.

On March 13, 2014 VA examination, the Veteran was noted to have been diagnosed with a heart murmur in 2005.  He had no complaints and was not on any medication.  He had no history of myocardial infarction, congestive heart failure, cardiac arrhythmia, infectious cardiac conditions, or pericardial adhesions.  He was noted to have a heart valve condition.  He had no history of non-surgical or surgical procedures or hospitalizations to treat his heart condition.

On physical examination, the Veteran's heart rate was 76 beats per minute with a regular rhythm.  The point of maximal impact was palpable at the fifth intercostal space.  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal and there was no peripheral edema.  Blood pressure was 140/86.  There was no evidence of cardiac hypertrophy or dilatation.  EKG and chest X-ray results were normal.  Echocardiogram showed 55 percent left ventricular ejection fraction and normal wall motion and wall thickness.  On interview-based METs test, the Veteran reported dyspnea and fatigue; the METs level was between 7 to 10 METs when such symptomatology arose, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner opined that the METs level limitation was due solely to the cardiac condition and that the heart condition does not impact the Veteran's ability to work.  The examiner noted no changes to the Veteran's valvular heart disease since the previous examination, as echocardiogram was normal and no valvular heart disease was noted.

Based on the findings above, an April 2014 rating decision granted a 10 percent rating for mitral regurgitation and right bundle branch block, effective March 13, 2014 (the date of the VA examination showing that the criteria for a higher rating were met).

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as the evidence shows that prior to March 13, 2014, the Veteran was able to exert to a level of greater than 10 METs prior to such exertion resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there continuous medication or a pacemaker required.

Continuing the analysis, the reports of the VA examinations, treatment records, and lay statements, overall, do not show the Veteran's mitral regurgitation and right bundle branch block to have been of such severity as to warrant a 30 percent schedular rating from March 13, 2014.  There is no evidence (or even allegation) of workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The disability picture presented is not one consistent with the criteria for a 30 percent rating.  Consequently, although the Board has resolved all reasonable doubt in the Veteran's favor, such higher ratings for mitral regurgitation and right bundle branch block is not warranted at any time.

Status post fracture of the right wrist

The Veteran's status post fracture of the right wrist is rated under Code 5215, located in 38 C.F.R. § 4.71a, for limitation of motion of the wrist.  Under this Code, a 10 percent rating is warranted for dorsiflexion less than 15 degrees.  A 10 percent rating is also warranted for palmar flexion limited in line with the forearm.

On April 2009 VA pre-discharge examination, the Veteran's right wrist injury was noted to have occurred in November 1997 with a Korean special air forces operation.  He reported constant localized pain in the wrist described as aching and cramping at a pain severity of 5/10.  The pain was spontaneous or elicited by physical activity.  He could function without medication during the times of pain.  He reported symptoms of weakness, stiffness, swelling, heat, and giving way.  He denied any redness, lack of endurance, locking, fatigability, or dislocation.  He was not receiving treatment for his wrist.  

On physical examination of the wrist, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings showed no acute fractures.  An old ulnar styloid fracture was well corticated.  The diagnoses included status post fracture with healed right wrist laceration with residual scar.

On July 2013 treatment, the Veteran had full range of active and passive motion of the musculoskeletal system.  His spine and extremities were in good alignment, and there was no swelling, heat, or erythema of the joints noted.

On March 2014 VA examination, the examiner noted that the Veteran had been diagnosed with a right wrist sprain in 1997 in service, and no cast or physical therapy was required.  The Veteran reported no pain but stated that the wrist "pops" occasionally.  He denied any flare-ups impacting the function of the wrist.  On physical examination, right wrist palmar flexion was to 80 degrees or greater with no objective evidence of painful motion.  Dorsiflexion of the wrist was to 70 degrees or greater with no objective evidence of painful motion.  The ranges of motion were the same on repetitive use testing, and there was no additional limitation following repetitive use testing.  The examiner noted no functional loss or functional impairment of the wrist.  There was no localized tenderness or pain on palpation of the joint or soft tissues of the wrist.  Muscle strength testing was normal.  There was no history of wrist surgery and no ankylosis of the wrist.  The examiner opined that the Veteran's wrist disability does not impact his ability to work.  The examiner opined that when there is a flare-up and there is repetitive motion or frequent use, there is no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance, with regard to the right wrist.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's status post fracture of the right wrist produced dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, so as to meet, or approximate, the criteria for a compensable rating.  There is also no evidence of ankylosis of the wrist.  Consequently, a compensable rating for status post fracture of the right wrist is not warranted at any time.  Notably, in a May 2010 VA psychiatric examination, the examiner detailed the Veteran's complained of organic disability; although the Veteran reported ankle pain, he did not assert that he had wrist pain at that time.

In the above determination, the Board has also considered that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  As indicated above, here, the preponderance of the evidence indicates that this disability does not cause functional impairment or painful motion.  As such, a compensable rating is not warranted, although the Board has fully considered the above cited provisions.

Extraschedular consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities considered in this decision, with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which it is rated.  Specifically, as to the mitral regurgitation, the rating schedule considers the effect of exertion on ability to complete tasks prior to symtpoms such as dyspnea and fatigue, and the Veteran has not asserted and the evidence does not otherwise show that this disability causes symptoms other that those considered by this criteria.  As to the other disability, the evidence does not show that they cause functional impairment, and as such, extra-schedular consideration is not warranted as there is no current symptoms of these disabilities that cause reduction of function, which is the underlying basis of ratings.  See generally 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, a review of the claims file reveals that the Veteran is employed.  The matter of unemployability has not been raised by the record and is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pes planus

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran's STRs reflect that moderate pes planus, asymptomatic with no orthotics, was noted on December 1994 service enlistment examination.  On September 1998 service examination, the assessments included mild pes planus.  On 2006 post-deployment health assessment, he reported that he developed numbness or tingling in the hands or feet during deployment.  On May 2006 and February 2008 service flight examinations, the Veteran's feet were normal on clinical evaluation; on contemporaneous reports of medical history, the Veteran denied any history of foot trouble or impaired use of the feet.

On April 2009 VA pre-discharge examination, the Veteran's pes planus was noted to have existed since September 1995 due to an injury that occurred in airborne school.  He reported constant localized ankle pain.  He was not receiving any treatment for this condition.  Physical examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He required no assistive device for ambulation.  Physical examination of the feet showed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus of either foot.  There was no functional limitation of standing or walking and he did not require the use of corrective shoe wear.  X-ray results of both feet were normal, with and without weight bearing.  There was no diagnosis of bilateral pes planus because there was no pathology to render a diagnosis.

Although the Board has considered the aggravation regulations and basic service connection regulations outlined above, as well as the Rating Schedule's discussion of static foot deformities in 38 C.F.R. § 4.57, the clear preponderance of the evidence indicates that there is no current disability.  Underpinning the law and regulations providing for service connection is that there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although the Board has carefully considered the Veteran's lays statements, and the Veteran is certainly capable of reporting foot pain, in the Board's judgment, he is not competent to provide an opinion that the pain constitutes a diagnosed disability entity.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the preponderance of the evidence is against a finding of disability at any time in appellate status, and as such, service connection is not warranted.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Dental disability

The Veteran contends that he has a dental disability due to service.  His STRs reflect that on January 2006 medical recommendation for flying duty, a temporary medical suspension of one day was recommended as he underwent a dental procedure.  On January 2006 post-deployment health assessment, a dental referral was required for periodontal disease because the Veteran had undergone a root canal.  On May 2006 and February 2008 service flight examinations, the Veteran's mouth and throat were normal on clinical evaluation; on contemporaneous reports of medical history, he denied any history of severe tooth or gum trouble.  The Veteran underwent further oral surgery in February 2009.  

On March 2009 VA pre-discharge examination, the Veteran reported a history of periodontal disease since 2000, causing bleeding gums and sensitivity with pain.  He had been treated with periodontal surgery over the years, most recently in February 2009.  Following a dental examination, the diagnoses included periodontal disease and moderate bone loss.  The subjective factors included sensitivity of the teeth and the teeth looking a little long.  The objective factors included incomplete healing from surgery and recession of the gingival tissue.  The examiner noted that the Veteran was not completely healed from the most recent periodontal surgery.

On July 2013 treatment, the Veteran denied any bleeding gums, sores in the mouth, or toothache.  On physical examination, the buccal mucosa were pink and moist with no lesions, the teeth were in good repair, and the gingivae were pink and firm.

Here, the claim for dental disability is based on the Veteran having periodontal disease and associated bone loss.  The March 2009 examination, again completed prior to discharge from service, showed that the dental condition was periodontitis and associated bone loss.  Under 38 C.F.R. § 3.381, the periodontal disease and associated bone loss, however, is not for service connection for compensation purposes.

The Veteran has not presented any competent evidence that he has a compensable dental disability.  He is a layperson and lacks competence to establish he has such disability by his own opinion.  He does not cite to supporting medical opinion or clinical or medical treatise evidence.

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA compensation purposes, such conditions may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see also Mays v. Brown, 5 Vet. App. 302 (1993).  Here, the Veteran has not requested service connection for a dental disability for treatment purposes.  

Accordingly, where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's appeal as to this issue is denied.


Right calf disability

The Veteran contends that he has a current chronic right calf disability that was incurred in service.

The Veteran's STRs reflect that on 2006 post-deployment health assessment, he reported that he developed muscle aches during deployment.  He was seen in service for an injury to the right calf incurred while riding a dirt bike; the calf was red, swollen, and painful, and the assessment was a contusion.  On May 2006 and February 2008 service flight examinations, the Veteran's lower extremities were normal on clinical evaluation.

On April 2009 VA pre-discharge examination, the Veteran reported that he was diagnosed with a pulled Achilles tendon in 1995 after an injury in basic training; he reported that he fell during combative classes.  He reported pain in the right ankle at the back of the heel tendon.  Physical examination of the right tibia and fibula revealed normal findings.  There was no muscle wound, injury, or herniation.  Physical examination of the right ankle did not reveal any deformity, and range of motion of the ankle was normal.  X-ray results of the right tibia and fibula were normal.  There was no lower leg diagnosis because there was no pathology to render a diagnosis.  The examiner noted that the Veteran did not claim a right calf condition on examination.

On July 2013 treatment, the Veteran denied any calf pain.

The Veteran's STRs are silent for any chronic right calf disability.  Following the dirt bike incident, there are no further complaints of right calf pain in the STRs, including on the May 2006 and February 2008 service flight examinations, when the lower extremities were normal on clinical evaluation.  Accordingly, the Board finds that service connection for a right calf disability on the basis that such disability became manifest in service and has persisted since is not warranted.

The Board finds the April 2009 VA examiner's opinion, that there was no lower leg diagnosis because there was no pathology to render a diagnosis, in addition to the notation that the Veteran did not claim a right calf condition on examination, to be entitled to substantial probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. X-ray studies and physical examination).  

The Veteran's assertions that he has a current chronic right calf disability that was incurred in service are not competent evidence; he is a layperson, and he lacks the training to opine regarding the etiology of medical processes.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the evidence does not show that the Veteran has a current right calf disability or at any time in appellate consideration.  As such, again considering the provisions of Brammer and McClain, service connection is not warranted.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a right calf disability must be denied.

Left knee disability

The Veteran contends that he has a current chronic left knee disability that was incurred in service.

The Veteran's STRs reflect complaints of left knee pain in December 2005; he stated that the knee pain had come and gone for three years.  The assessments included left patellar tendonitis.  On 2006 post-deployment health assessment, he reported that he developed swollen, stiff or painful joints during deployment.  On May 2006 and February 2008 service flight examinations, the Veteran's lower extremities were normal on clinical evaluation.  On a contemporaneous report of medical history in February 2008, he reported a history of knee trouble; he reported having occasional left knee pain since 1996.

On April 2009 VA pre-discharge examination, the Veteran reported that his left knee disability had existed since 2001 but was not due to injury or trauma.  He reported constant left knee pain traveling across and down the knee and leg.  He also experienced stiffness of the knee.  He was not being treated for the condition.  On physical examination of the left knee, there were no signs of edema, effusion, weakness, tenderness, heat, subluxation, or guarding of movement.  There was no "locking" pain, genu recurvatum or crepitus.  Range of motion testing was normal (0 to 140 degrees).  Stability and meniscus tests of the knee were within normal limits.  X-ray results showed a normal left knee.  There was no left knee diagnosis because there was no pathology to render a diagnosis.

On July 2013 treatment, the Veteran had full range of active and passive motion of the musculoskeletal system.  His spine and extremities were in good alignment, and there was no swelling, heat, or erythema of the joints noted. 

The Veteran's STRs are silent for any chronic left knee disability.  Despite the Veteran's reports of pain in December 2005 and February 2008, and the assessment of left patellar tendonitis, on May 2006 and February 2008 service flight examinations the lower extremities were normal on clinical evaluation.  

The Board finds the April 2009 VA examiner's opinion, that there was no left knee diagnosis because there was no pathology to render a diagnosis, to be entitled to substantial probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. X-ray studies and physical examination).  

The Veteran's assertions that he has a current chronic left knee disability that was incurred in service are not competent evidence; he is a layperson, and he lacks the training to opine regarding the etiology of medical processes.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau, supra.  

In summary, the evidence does not show that the Veteran has a current left knee disability or at any time in appellate consideration.  As such, again considering the provisions of Brammer and McClain, service connection is not warranted.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a left knee disability must be denied.

Right shoulder disability

The Veteran contends that he has a current chronic right shoulder disability that was incurred in service.

The Veteran's STRs reflect complaints of right shoulder pain in December 2005; he reported that the shoulder had been hurting for a few weeks.  The assessments included right shoulder tendonitis.  On 2006 post-deployment health assessment, he reported that he developed swollen, stiff or painful joints during deployment.  On May 2006 and February 2008 service flight examinations, the Veteran's upper extremities were normal on clinical evaluation.  On a contemporaneous report of medical history in February 2008, he reported having pain in both shoulders.

On April 2009 VA pre-discharge examination, the Veteran reported that his shoulder disability began in 2004 and caused constant localized pain elicited by physical activity.  He denied any other shoulder symptoms.  On physical examination of the right shoulder, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was normal.  X-ray results of the right shoulder were normal.  There was no right shoulder diagnosis because there was no pathology to render a diagnosis.

On July 2013 treatment, the Veteran had full range of active and passive motion of the musculoskeletal system.  His spine and extremities were in good alignment, and there was no swelling, heat, or erythema of the joints noted.

The Veteran's STRs are silent for any chronic right shoulder disability.  Despite the Veteran's reports of pain in December 2005 and February 2008, and the assessment of tendonitis, on May 2006 and February 2008 service flight examinations the upper extremities were normal on clinical evaluation.  Accordingly, the Board finds that service connection for a right shoulder disability on the basis that such disability became manifest in service and has persisted since is not warranted.  Inasmuch as there is no evidence that arthritis of the right shoulder was manifested in the first year following the Veteran's separation from active duty, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.

The Board finds the April 2009 VA examiner's opinion, that there was no right shoulder diagnosis because there was no pathology to render a diagnosis, to be entitled to substantial probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. X-ray studies and physical examination).  

The Veteran's assertions that he has a current chronic right shoulder disability that was incurred in service are not competent evidence; he is a layperson, and he lacks the training to opine regarding the etiology of medical processes.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau, supra.  

In summary, the evidence does not show that the Veteran has a current right shoulder disability or at any time in appellate consideration.  As such, again considering the provisions of Brammer and McClain, service connection is not warranted.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a right should disability must be denied.


ORDER

A compensable rating for right hip degenerative arthritis is denied.

A compensable rating for lipoma of the right hip is denied.

Ratings for mitral regurgitation with right bundle branch block in excess of 0 percent prior to March 13, 2014 and in excess of 10 percent from that date are denied.

A compensable rating for status post fracture of the right wrist is denied.

Service connection for pes planus is denied.

Service connection for a dental disability for compensation purposes is denied.

Service connection for a right calf disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right shoulder disability is denied.  




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


